Citation Nr: 1820609	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss.

2.  Entitlement to a compensable disability rating for actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions, claimed as a skin condition, prior to April 7, 2017, and in excess of 10 percent, thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in a May 2005 rating decision, the RO granted service connection for actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excision, claimed as a skin condition, and assigned a noncompensable rating, effective June 1, 2005.  In October 2008, the Veteran filed a claim for an increased rating for the skin condition.  

In the October 2009 rating decision, the RO granted service connection, in pertinent part, for a bilateral hearing loss disability and assigned a noncompensable rating, effective May 5, 2009, and continued a noncompensable rating for the service-connected skin condition.  The Veteran filed a notice of disagreement and perfected his appeal seeking a compensable rating for service-connected bilateral hearing loss, a compensable rating for a service-connected skin condition, and entitlement to service connection for a right shoulder disability.

Thereafter, in a March 2012 rating decision, the RO found the decision to grant service connection for right ear hearing loss was clearly and unmistakably erroneous.  In April 2012, the Veteran was notified of the RO's proposal to sever service connection, and in a July 2012 rating decision, service connection for right ear hearing loss was severed.  It does not appear that the Veteran appealed this decision and it has become final.  As such, the issue to be addressed by the Board herein refers only to hearing loss in the left ear.  See 38 C.F.R. § 3.400(o) ("A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.").

In an August 2016 Board decision, the claim for service connection for a right shoulder disability was denied, and the case was remanded for further development for the increased rating claims for service-connected left ear hearing loss, and  service-connected skin condition.

During the pendency of this appeal, the RO, in a May 2017 rating decision, granted a 10 percent disability rating for the service-connected skin condition, effective April 7, 2017.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  The 10 percent rating is not a full grant of benefit sought, and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The case has since returned for further appellate consideration, and the Board is satisfied the RO complied with the Remand instructions.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case has not alleged, and the evidence does not show, that he is unemployable due to his service-connected left ear hearing loss disability and service-connected skin condition.  According to the September 2016 VA examination, the examiner determined that the Veteran's left ear hearing loss functional impact was that he needed to have things repeated and to watch faces to hear conversations, however, there was no indication that the Veteran was precluded from substantial employment.  Moreover, the October 2016 VA examiner found that there was no functional impact due to the Veteran's service-connected skin condition.  Accordingly, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran is not service-connected for right ear hearing loss, and he has had, at worst, Level I hearing in his service-connected left ear.

2.  For the period on appeal, prior to April 7, 2017, the Veteran's actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions, claimed as a skin condition, has not been manifested by a characteristic of disfigurement, by deep and nonlinear scars that cover an area of at least 6 square inch (sq. in.) (39 square centimeters (sq. cm.)), by superficial and nonlinear scars that cover an area or areas of 144 sq. in. (929 sq. cm.) or greater, scars that are painful or unstable, scars that cause any disabling effect, scars that require intermittent systemic treatment for less than six weeks, or affected at least 5 percent, but less than 20 percent of the Veteran's entire body or exposed area.

3.  For the period on appeal after to April 7, 2017, the Veteran's actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions, claimed as a skin condition, has not been manifested by a visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, by deep and nonlinear scars that cover an area of at least 12 sq. in. (77 sq. cm.), three or four scars that are painful or unstable, scars that cause any disabling effect, or scars that require systemic treatment for six weeks or more, or affected at least 20 percent, but less than 40 percent of the Veteran's entire body or exposed area.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a compensable disability rating for actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions, claimed as a skin condition, prior to April 7, 2017, and in excess of 10 percent thereafter, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.118, DCs 7819-7801 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).    


Pertinent Legal Criteria for Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, if a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



Increased Rating Analysis for Left Ear Hearing Loss Disability

The Veteran seeks an initial compensable rating for his service-connected left ear hearing loss.

Under the VA Rating Schedule, hearing impairment is evaluated based on audiological testing, including a pure tone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the average of the pure tone thresholds, in decibels (dB), at 1000, 2000, 3000 and 4000 Hertz (Hz), shown on a pure tone audiometry test.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average pure tone threshold is 30 dB at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  

As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's VA examinations has not been shown and that regulation is inapplicable. 

If impaired hearing is service-connected in only one ear, as applicable here, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).  However, if hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, compensation is payable for hearing impairment in both the service-connected and non-service-connected ears if hearing impairment in the non-service-connected ear is a disability by VA standards.  38 C.F.R. § 3.383(a) (3).  The Board notes, that for VA purposes, hearing impairment is found to be present in the non-service-connected right ear.  Nevertheless, as discussed below, the service-connected left ear is not compensable to a 10 percent degree or more.

Turning to the relevant evidence, the Veteran was afforded a VA audiology compensation examination in August 2009.  Pure tone threshold levels, in dB, were as follows:





HERTZ



Average
1000
2000
3000
4000
RIGHT
18
10
20
10
30
LEFT
31
5
5
55
60

The speech recognition test was 98 percent for the right ear and 88 percent for the left ear.

The Veteran's pure tone threshold average for the right ear was 18dB, with a speech recognition ability of 98 percent.  Because the right ear is not service-connected, it must be assigned a Level I hearing acuity using Table VI.  38 C.F.R. § 4.85(f).

In the service-connected left ear, the Veteran's pure tone threshold average was 31dB, with a speech recognition ability of 88 percent, which results in a Level II hearing acuity using Table VI.  

Applying the Roman numeral designation of Level I in the right ear and Level II in the left ear to Table VII, the result is a noncompensable (0 percent) rating for the service-connected left ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Thereafter, the Veteran was afforded a VA audiology compensation examination in December 2011.  Pure tone threshold levels, in dB, were as follows:





HERTZ



Average
1000
2000
3000
4000
RIGHT
23
15
30
15
30
LEFT
40
15
15
65
65

The speech recognition test was 100 percent for the right ear and 94 percent for the left ear.

As discussed above, the non-service connected right ear is assigned a Level I hearing acuity using Table VI.  In the left ear, the Veteran's pure tone threshold average was 40 dB, with a speech recognition ability of 94 percent, which results in a Level I hearing acuity using Table VI.

Applying the Roman numeral designation of Level I in the right ear and Level I in the left ear to Table VII, the result is a noncompensable rating for the service-connected left ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

The Veteran was afforded an additional VA audiology compensation examination in September 2016.  Pure tone threshold levels, in dB, were as follows:





HERTZ



Average
1000
2000
3000
4000
RIGHT
26
15
35
15
40
LEFT
40
15
15
65
65
The speech recognition test was 100 percent for the right ear and 100 percent for the left ear.

The non-service connected right ear is assigned a Level I hearing acuity using Table VI.  In the left ear, the Veteran's pure tone threshold average was 40 dB, with a speech recognition ability of 100 percent, which results in a Level I hearing acuity using Table VI.  

Applying the Roman numeral designation of Level I in the right ear and Level I in the left ear to Table VII, the result is a noncompensable rating for the service-connected left ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

As such, the application of the Ratings Schedule establishes a noncompensable rating for the service-connected left ear hearing loss under DC 6100, Tables VI, VII (2017).  Accordingly, a higher rating is not warranted during the entire initial rating period on appeal based on the August 2009, December 2011, and September 2016 VA audiometric results.

In addition to the medical evidence, the Board considered the Veteran's lay statements that his hearing loss disability warrants a higher rating because of his inability to hear well.  The Veteran is competent to describe his hearing difficulties.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the Rating Schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  The Board recognizes his argument that he should receive a compensable rating because VA provided him a hearing aid for the left ear; however, that is not part of the rating criteria.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the VA audiologists addressed the functional effects of hearing loss by noting that the Veteran reported that he had difficulty understanding speech at home and at work, difficulty with communicating with others, and the need to have things repeated.  The Board finds the functional effects of the Veteran's hearing loss disability are adequately addressed in the record.

Based on the results of the VA audiological examinations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable evaluation is not warranted.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for a left ear hearing loss disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


Increased Rating for Skin Condition

The criteria for rating skin conditions, including scars, are rated pursuant to the criteria found at DC 7800 to 7833 of the Rating Schedule.  Scarring is rated under DC 7800 to 7805.  See 38 C.F.R. § 4.118.  [As an aside, the Board notes the Veteran's claim on appeal was received November 19, 2008, so the current schedule for rating skin disabilities applies.  See 73 Fed.Reg. 54708 (September 23, 2008) (indicating the revised rating schedule for skin disabilities will apply to all claims received on or after October 23, 2008).]

The Veteran's basal cell carcinoma is evaluated under DC 7818 for malignant skin neoplasms (other than malignant melanoma).  Malignant melanoma is evaluated under DC 7833.  Actinic keratosis is evaluated under Diagnostic Code 7819 for benign skin neoplasms.  See Douglas v. Derwinski, 2 Vet. App. 103, 105 (1992) ("Actinic keratosis is a sharply outlined, red or skin-colored, flat or elevated rough or warty growth....")  

A Note to DC 7818 and 7833 provides that if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100-percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100-percent evaluation do not apply.  38 C.F.R. 
§ 4.118, DCs 7818 and 7833 (2017). 

In the present case, the evidence does not show, nor does the Veteran contend, that treatment of his malignant melanoma or basal cell carcinoma has involved more extensive therapy than local excision.  While he certainly gets regular therapy, it is not of the type comparable to that used for malignant lesions.  Consequently, a 100 percent disability rating is not warranted under the Note to Diagnostic Code 7818 or 7833 during the entire period on appeal.

Each diagnostic code then directs the evaluator to rate these disabilities as scars, disfigurements of the head, face, or neck, or impairment of function of the affected body part under DCs 7800 through 7805.  

Under DC 7800, scar(s) of the head, face, or neck (to include scars due to burns or other causes) with one characteristic of disfigurement warrant a 10 percent rating.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  Id. at Note (1)  

Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate Diagnostic Code(s) and combined with the evaluation assigned under DC 7800.  Id.  

Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. 

Diagnostic Code 7801 pertains to burn scar(s), or scar(s), due to other causes, not of the head, face, or neck that are deep and nonlinear.  A 10 percent rating is warranted when the area or areas exceed 6 sq. in. (39 sq. cm.), and a 20 percent rating is warranted when the area or areas exceed 12 sq. in. (77 sq. cm), but less than 72 sq. in. (465 sq. cm.).  A 30 percent rating is warranted when the area or areas exceed 72 sq. in. (465 sq. cm.) but less than 144 sq. in. (929 sq. cm.)  A 40 percent rating is warranted when the area or areas covered is 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801. 

Diagnostic Code 7802 provides burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear and cover an area or areas of 144 sq. in. (929 sq. cm.) or greater warrants a 10 percent rating.  Note (1) indicates a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805. 

Under DC 7806, a noncompensable rating is warranted when dermatitis affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  A 10 percent, is warranted when dermatitis effects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when dermatitis affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when dermatitis affects more than 40 percent of the entire body or more than 40 percent of exposed areas, 

or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2017)

Factual Background

As noted, the Veteran's service connected actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions has a noncompensable disability rating, effective, June 1, 2005, and is 10 percent disabling, effective, April 7, 2017 under 38 C.F.R. § 4.118, DCs 7819-7801. 

VA received the Veteran's increased rating claim on November 19, 2008.

In an April 2009 VA treatment note, the examiner noted the Veteran had 36 areas of circular scarring over his trunk at sites of lesion removal, including a 6 cm. scar on the left chest below the nipple, a 7 cm. scar on the right side of the lateral neck, and a 4.5 cm. scar of the left chest above the nipple.  

In May 2009, the Veteran was afforded a VA compensation examination to determine the current severity of his skin conditions.  The Veteran reported that he had ten or more occurrences of basal cell carcinomas between 1989 and 1993.  He further reported that he had a malignant melanoma excision on his left shoulder in 1989 and another on his left chest in 1993, which had resolved.  The examiner noted that in the prior 12 months, the Veteran's actinic keratosis was treated with a topical liquid (N2), for a lesion on the Veteran's hairline, and three to four lesions on his back.

Upon physical examination, the examiner observed two scar residuals due to malignant melanoma with dates of injury in 1989 and 1993, respectively.  One scar was located on the Veteran's anterior medial chest wall, and measured 7.5 cm. by 1.5 cm., and an additional scar was located on the Veteran's upper back measuring 3.5 cm. by 0.2 cm.  The texture of the scar on the chest was rough, but had a total area of less than 39 sq. cm.  The scars were non-linear, stable, and did not have elevation or depression.  There was no evidence of pain on palpation, loss of limitation of motion, loss of function, inflexibility, or induration.  There was no was inflammation, or underlying soft tissue damage or loss.  Skin pigmentation was abnormal, but affected an area less than 39 sq. cm.  

A scar due to a skin lesion excision, was noted on the Veteran's right forearm that measured 1 cm. by 1 cm., with a date of onset of injury in 2008.  The Veteran complained of pain on palpation, and the examiner noted elevation of the scar.  However, the scar was stable and there was no evidence of elevation, limitation of motion, loss of function, induration, or inflexibility, underlying soft tissue damage, or disfigurement.  The rough texture and abnormal pigmentation of the scar was less than 39 sq. cm.

The examiner further observed multiple other scars on the Veteran's body; however, the examiner indicated he was unable to determine the etiology of each of the scars, as he only had the Veteran's history, and no other documented evidence to distinguish the service-connected scars from the non-service-connected scars.  The examiner determined the diagnosis for each of the remaining scars, were "residuals of skin lesion excisions," as it was unknown if each scar was service connected. 

The examiner noted a scar residual on the Veteran's right lower neck measuring 4.5 cm. by .0.6 cm, however, the date of the injury causing the scar was unknown.  The Veteran complained that he felt the scar pulling when he turned his head to the left; however, the examiner noted that range of motion of the cervical spine was not affected.  There was no evidence of pain on palpation, inflexibility, limitation of motion or function, instability, inflammation, elevation or depression, adherence to the underlying tissue or soft tissue damage.  The texture and pigmentation of the scarred area was abnormal, but was less than 39 sq. cm.

Additionally, the examiner noted 30 round non-linear scar residuals of skin lesion excisions, with unknown dates of injury, located on the Veteran's trunk and extremities.  The maximum length of any one scar was 2.5 cm., and the maximum width was 2.5 cm.  There was no evidence of pain on palpation, limitation of motion or function, underlying soft tissue damage, or instability, induration, elevation, or depression.  The texture of the scarred area was normal, and abnormal pigmentation was less than 39 sq. cm.  Moreover, the examiner noted four non-linear scar residuals located on the Veteran's chest and back that had a maximum length of 12 cm. and a maximum width of 0.4 cm.  There was no pain or instability.  The scar on the Veteran's chest had loss of underlying tissue and damage, and the scar on his back had abnormal pigmentation; however the total areas affected were less than 39 sq. cm on each scar.

In a September 2009 VA addendum medical opinion, the examiner was asked to determine the etiology of the Veteran's multiple scars, as described in the May 2009 VA examination.  The examiner noted that the first two scars on the report were known to be due to malignant melanoma excisions during active duty, as they corresponded anatomically to the Veteran's service treatment records (STRs).  In addition, the examiner determined that the right forearm scar was not service-related as it incurred in 2008, after active duty, and there was no objective evidence to show that it was service-related.  Moreover, the examiner opined that the remaining scars were less likely as not incurred during active service.  The examiner's rationale was that due to the number of scars, and the lack of complete pathology records, it would be speculative to determine the etiology of each one.  The examiner further opined that each scar by itself was less than 39 square cm and that all the scars considered together, excluding the right lateral forearm, covered at least 39 sq. cm, but less than 77 sq. cm.

Thereafter, in a December 2011 VA addendum opinion, the examiner opined that that scar on the Veteran's right forearm was less likely as not incurred in or caused by an in-service injury.  The examiners rationale was the STRs did not indicate any basal cell carcinoma, squamous cell carcinoma, melanoma, or other skin lesions that warranted a surgical excision on that location while the Veteran was in-service.  Further, the Veteran reported that the excision of the recurrent basal cell carcinoma on the Veteran's right forearm happened in 2008, which was after service.

Private treatment and pathology notes indicated from March 2009 to January 2015 the Veteran had routine skin checks and skin shaves of lesions to evaluate and remove lesions due to basal cell carcinoma and squamous cell carcinoma.  Treatments included MOHS micrographic surgery and excisions to remove lesions.  Actinic keratosis lesions were also evaluated and treated with a topical gel (Picato) and cryosurgery to remove the lesions.  
 
The Veteran was afforded an additional VA examination in October 2016.  The Veteran reported that since the May 2009 VA examination, he was treated by private dermatologists and plastic surgeons, at least twice a year, for management of his skin conditions.  The examiner noted that the Veteran's recurrent actinic keratosis on his face, neck, chest and back was treated periodically with topical treatments, such as Effudex or Kerac, and his recurrent basal cell carcinoma treatments included MOHS excisions and regular excisions.  Further recurrences of malignant melanoma did not occur; however additional treatments for other unrelated non-service connected skin lesions to include lentigo simplex, epidermal inclusion cyst, and seborrheic keratosis were noted.

Upon physical examination, the examiner noted the Veteran had extensive scarring and hypo-pigmentation from previously treated lesions, including scaring from excisions and treatment of basal cell carcinoma, and actinic keratosis.  The examiner noted a scar on the Veteran's upper right arm that measured 7 cm, which the Veteran reported was from excision completed in approximately 2010, with no evidence of pain, instability, or loss of motion or function.  The examiner further noted a scar along the bridge of the Veteran's nose, which he reported was from an excision in 2012.  The scar measured 5 cm. by 0.1 cm., and the examiner found there was no pain, instability, elevation, depression, loss or motion or function, adherence to the underlying tissue, missing underlying soft tissue, or distortion of facial features.  

The examiner observed approximately 35 circular hypo-pigmented scars that were scattered and diffused across the Veteran's upper chest, back, and bilateral shoulders from past squamous cell skin cancer and basal cell carcinoma excisions, and actinic keratosis.  The examiner could not ascertain the exact amount and degree of scarring attributable to each skin condition without resorting to mere speculation, as there was no supporting documentation.  The scars were stable, not painful, and did not affect the Veteran's function.  The examiner opined all of the scaring was a total of 12 percent to 13 percent of the Veteran's total body surface area and zero percent of his exposed area.

After review of private dermatology records submitted by the Veteran, the examiner in an April 2017 medical addendum, opined that the Veteran's chronic extensive scarring and hypo-pigmentation were from a variety of previously treated service-connected and other non-service connected skin lesions, and the exact amount and the degree attributable to each skin condition could not be ascertained without resorting to mere speculation.  The examiner opined the scarring area to be a total of 12 percent to 13 percent of the Veteran's total body surface area and zero percent of his exposed area.

In July 2017, the Veteran submitted medical records noting that he had continuing actinic keratosis.  He had gone through many regimens of therapy including blue light treatments, courses of medication, and cryotherapy for lesions.  The doctor noted that although the Veteran was starting to look better, he would continue to need regular treatment.

Analysis

The Veteran seeks a compensable disability rating for his service-connected skin condition prior to April 7, 2017.

After considering all the evidence, the Board finds that the preponderance of the evidence is against a finding of an initial compensable rating for actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions for the entire appeals period, prior to April 7, 2017.

In this regard, under the rating criteria of DC 7800, the May 2009 and October 2016 VA examinations indicated scars located on the Veteran's neck and face.  However, a 10 percent rating for scars or disfigurement of the head, face, and neck is not warranted as the May 2009 VA examiner indicated the etiology of the scar on the Veteran's neck was unknown as its date of onset did not correspond with documented excisions in the STRs.  Similarly, the October 2016 VA examiner indicated the scar residual on the Veteran's face was from an excision performed in 2012, which was after active duty.  

Furthermore, under the rating criteria of DC 7801, the evidence does not support that the scars on the Veteran's trunk and extremities are deep.  The Board notes that even assuming the May 2009 VA examination report scar of the Veteran's chest, with the unknown etiology, shown to have underlying tissue loss and damage, is considered deep, the evidence indicates that the relevant affected area is much less than the 39 sq. cm. designated for a 10 percent rating for deep and nonlinear scars.  Moreover, applying the criteria of DC 7802, the maximum area affected for a service-connected scar residual is only 7.5 sq. cm., based on the maximum scar measurements available in the May 2009 VA examination report, which is much less than the 144 sq. cm. required for the minimum compensable rating for scars that are superficial and nonlinear.  The Board further finds that the rating under DC 7804 is not warranted as the only evidence of a painful or unstable scar was the non-service connected right forearm scar as shown in the May 2009 VA examination report.  Finally, there was no evidence that the Veteran's scars manifested other disabling effects such as loss of or limitation of motion under DC 7805.

The Board also considered evaluation of the Veteran's actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions under DC 7806.  However, the Board finds that a 10 percent rating is not warranted as there is no evidence of intermittent systemic therapy for less than six weeks, as the May 2009 and October 2016 VA examinations and VA treatment notes indicate the Veteran's actinic keratosis was treated with topical treatments, such as N2, Effudex, Kerac, and Picato.  Furthermore, although the October 2016 VA examiner indicated that 12 to 13 percent of the Veteran's total body was affected, the examiner could not ascertain the exact amount and degree of scarring attributable to the Veteran's service-connected and non-service connected skin conditions without resorting to mere speculation.

As such, the Board finds there is no evidence of record that indicates that the Veteran's residual scarring presents a disability picture that more nearly approximates the criteria required for compensable rating for the period on appeal prior to April 7, 2017.

Moreover, the Veteran also seeks a disability rating in excess of 10 percent for his service connected skin condition after April 7, 2017.

The Board finds that the preponderance of the evidence is against a finding of a disability rating in excess of 10 percent for the service-connected skin condition, after April 7, 2017.  The Board notes that 10 percent is the highest rating possible under DC 7802, and a higher rating is unavailable under that code.

Here, according to the April 2017 VA addendum opinion, the examiner found no evidence of scars that were characterized by visible or palpable tissue loss and gross distortion of asymmetry of a scars on one feature or paired features on the Veteran's head, face or neck required for a 20 percent rating under DC 7800.  38 C.F.R. 
§ 4.118, DC 7800.  

Additionally, deep and nonlinear scar(s) with an area of at least 77 cm were not noted, there was no evidence of pain or instability of at least three to four scars, and there was no indication the Veteran's scars caused limitation of motion or function.  38 C.F.R. § 4.118, DCs 7801, 7804, 7805.  

Finally, there is no evidence that the Veteran's residual scaring required the use of systemic therapy for a total of 6 weeks or more, or that 20 to 40 percent of his entire body or exposed area was affected required for the next higher rating of 30 percent.  38 C.F.R. § 4.118, DC 7806.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected skin condition, after April 7, 2017, is not warranted.

Accordingly, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is not applicable, the Board finds that the weight of the evidence of record demonstrates that staged ratings are not warranted, and a compensable disability rating for actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions, claimed as a skin condition, prior to April 7, 2017, and in excess of 10 percent, thereafter, is not warranted.  38 U.S.C. 
§ 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable disability rating for service-connected left ear hearing loss  is denied.

A compensable disability rating for service-connected actinic keratosis, multiple, with basal cell carcinoma and malignant melanoma excisions, prior to April 7, 2017, and in excess of 10 percent thereafter, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


